     Case 1:21-cv-00104-DAD-BAM Document 11 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    GUILLERMO TRUJILLO CRUZ,                           Case No. 1:21-cv-00104-DAD-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S SECOND
                                                         MOTION TO RETAIN CASE AS MOOT
13           v.
                                                         (ECF No. 10)
14    TREVINO, et al.,
                                                         ORDER DIRECTING CLERK OF COURT TO
15                       Defendants.                     UPDATE PLAINTIFF’S MAILING
                                                         ADDRESS AND RE-SERVE ECF NO. 9
16

17          Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          On January 28, 2021, the Court issued findings and recommendations recommending that

20   Plaintiff’s motion for leave to proceed in forma pauperis be denied. (ECF No. 5.) Plaintiff was

21   directed to file any objections to the findings and recommendations within fourteen days. (Id.)

22          On February 11, 2021, Plaintiff filed a “Motion to Retained Pending Case.” (ECF No. 8.)

23   The Court construed the motion as a request for an extension of time for Plaintiff to file his

24   objections, and on February 16, 2021, granted an extension of thirty days. (ECF No. 9.)

25          Currently before the Court is Plaintiff’s second motion to retain case, filed February 17,

26   2021. (ECF No. 10.) The motion reiterates the same arguments presented in the first motion, but

27   the motion indicates that Plaintiff has been moved to a new institution. (Id.)

28   ///
                                                         1
     Case 1:21-cv-00104-DAD-BAM Document 11 Filed 02/18/21 Page 2 of 2


 1          As the Court has just granted Plaintiff an extension of time, the Court finds that a further
 2   extension is not necessary at this time. However, as it appears Plaintiff is no longer housed at the
 3   institution where the Court’s February 16, 2021 order was served, the Court will direct re-service
 4   of that order to the appropriate address.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6      1. Plaintiff’s second motion for extension of time to file objections to the findings and
 7          recommendations, (ECF No. 10), is DENIED as moot;
 8      2. The Clerk of the Court is directed to update Plaintiff’s mailing address pursuant to the
 9          address provided in Plaintiff’s February 17, 2021 motion; and
10      3. The Clerk of the Court is directed to serve this order and re-serve the Court’s February 16,
11          2021 order, (ECF No. 9), to Plaintiff at his updated mailing address.
12
     IT IS SO ORDERED.
13

14      Dated:     February 18, 2021                          /s/ Barbara    A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
